725 N.W.2d 670 (2007)
Mary Ellen McDONALD, Plaintiff-Appellee,
v.
FARM BUREAU INSURANCE CO., Defendant-Appellant.
Docket No. 132218. COA No. 259168.
Supreme Court of Michigan.
January 24, 2007.
*671 On order of the Court, the application for leave to appeal the August 24, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether a contractual limitations period may be avoided on the basis of the doctrines of waiver or estoppel, and (2) whether the one-year limitations period contained in the insurance policy is tolled from the time a claim is made until the insurance company denies the claim. The motion to consolidate is DENIED.